—In an action to recover damages for personal injuries, Irwin B. Silverman appeals from (1) an order of the Supreme Court, Rockland County (Meehan, J.), dated March 13, 2000, which denied his motion for an award of an attorney’s fee, and (2) an order of the same court dated May 24, 2000, which denied his motion for reargument.
Ordered that the appeal from the order dated May 24, 2000 is dismissed, as no appeal lies from an order denying reargument; and it further,.
Ordered that the order dated March 13, 2000, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court properly denied the appellant’s motion based on his failure to file a retainer agreement in compliance with 22 NYCRR 691.20 (a) (1). O’Brien, J. P., Friedmann, Gold-stein and Smith, JJ., concur.